internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-147262-05 number release date index uil no case-mis no ---------- ---------------------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend ------------------------------------------------------ ---------------------------------- ---------------------------------- -------------------- ------------------------ ------------------- state ----------------------- department ------------------------------------------------------- agency ---------------------------------------- administration ------------------------------------------------------------- program --------------------------------------------------- state code ---------------------------------------------------------------------------------- state code ------------------------------ state case law ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------- ------------------------------------- dollar_figurex ------- dollar_figurey -------- dollar_figurez -------- tam-147262-05 issue whether the state is an employer pursuant to sec_3401 of the internal_revenue_code the code conclusion the state is not an employer pursuant to code sec_3401 when it makes payments jointly to a common_law employer and employee via a two-party check facts the agency administers the program on behalf of the department the agency has implemented the program in accordance with the child care and development block grant act of the act as amended and codified pincite u s c chapter the act offers federal funding to provide low-income families with the financial resources necessary to afford quality child care the department is the lead agency for the state with respect to grants awarded under the act is responsible for complying with the requirements of the act and is accountable for_the_use_of funds provided thereunder pursuant to 9858c c a of the act a child care certificate must be available to any parent offered child care services under the program see a of the implementing regulations pincite c f_r part pursuant to 9858n of the act t he term ‘child care certificate’ means a certificate that may be a check or other disbursement that is issued by a state_or_local_government directly to a parent who may use such certificate only as payment for child care services or as a deposit for child care services if such a deposit is required of other children being cared for by the provider see c f_r a two-party check enables the lead agency to ensure that the parent pays a child care provider who meets the act’s health and safety requirements conversely a single-party check payable exclusively to the parent may compromise the lead agency’s ability to monitor the child care provider and to ensure compliance with the act under the program a day care aide is a common_law_employee of the parent who provides care in the home where the child lives the parent and the day care aide are during the years under examination the agency was named the administration while the preamble to the regulations implementing the act strongly discourage s a cash system ie single-party checks payable exclusively to the parent a lead agency nonetheless retains the flexibility to use it see fed reg date accordingly the agency began issuing single-party checks to the parents beginning in pursuant to the fair labor standards act of flsa u s c f employers must generally pay wages to employees employed in domestic_service at a rate not less than the applicable tam-147262-05 responsible for negotiating the method of payment the hours of care and the rate of compensation however to participate in the program the day care aide must keep complete and accurate records of daily attendance showing the daily care begin time and the daily care end time for each funded child additionally both the parent and the day care aide must sign an attendance record and must certify that the attendance record is true and correct day care aides set their own rates for child care and parents are responsible for paying all child care expenses the agency sends a payment directly to the parent based on the care authorized by the agency and the reporting information provided by the day care aide the agency pays up to the maximum hourly rate for the lesser_of the number of hours authorized or the number of hours reported the agency bases the maximum hourly rate on the area in which the care is provided and the age of the child for the years at issue the maximum hourly rate paid per child ranged from dollar_figurex to dollar_figurey per hour the agency does not pay any child care charges above the maximum rate in conformity with the act the agency issued child care certificates directly to the parent in the form of two-party checks payable jointly to the parent and the day care aide the two-party checks were mailed to the parent at the parent’s home address the agency was not responsible for resolving disputes regarding payments between parents and their day care aides in the event of non-payment the agency advised day care aides to resolve disputes with the parents through small claims_court the agency neither furnished nor filed any forms or forms w-2 reporting the amounts paid to the day care aides for the years at issue additionally the agency never treated day care aides as employees of the state for any purpose law chapter of the code collection of income_tax at source on wages requires every employer making payment of wages to deduct and withhold from the wages a tax that is subsequently allowed as a credit against the income_tax_liability of the employee receiving the wages for income_tax_withholding purposes the term aemployer means the person for whom an individual performs any service of whatever nature as the employee of such person minimum wage see application of the fair labor standards act to domestic_service c f_r part the agency maintains that day care aides are common_law employees of the parents and are subject_to the flsa under the program the day care aide may not charge higher rates for an agency funded child than the day care aide charges the general_public day care aides who had completed hours of training in basic child care skills received an infant toddler incentive payment of dollar_figurez per hour tam-147262-05 see code sec_3401 however if the person for whom the individual performs the services does not have control of the payment of the wages for such services the term employer means the person having control of the payment of such wages see code sec_3401 for example where wages such as certain types of pensions or retired pay are paid_by a_trust and the person for whom the services were performed has no legal control_over the payment of the wages the trust is the employer see sec_31_3401_d_-1 a basic purpose of the income_tax_withholding provisions is to centralize in the employer the responsibility for withholding returning and paying the tax as a matter of business administration certain of the mechanical details of the withholding process may be handled by representatives of the employer nevertheless the legal responsibility for withholding returning and paying the tax rests with the employer see reg sec_31_3402_a_-1 thus the special definition of the term employer_provided in code sec_3401 is designed solely to meet special or unusual situations it is not intended as a departure from the basic purpose see reg sec_31_3401_d_-1 the employer is required to collect the tax by deducting and withholding the amount thereof from the employee's wages as and when paid either actually or constructively wages are constructively paid when they are credited to the account of or set apart for an employee so that they may be drawn upon by him at any time although not then actually reduced to possession to constitute payment in such a case the wages must be credited to or set apart for the employee without any substantial limitation or restriction as to the time or manner of payment or condition upon which payment is to be made and must be made available to him so that they may be drawn upon at any time and their payment brought within his own control and disposition see reg sec_31_3402_a_-1 in westover v william simpson const co f 2d 9th cir a prime contractor advanced funds to a subcontractor sufficient to meet the net take-home pay of the subcontractor’s employees the prime contractor deposited the advances in a payroll trust account opened by the subcontractor a designated employee of both the prime contractor and the subcontractor had independent signature_authority with respect to the account the government contended that the prime contractor controlled the payment of the wages within the meaning of code sec_3401 the court disagreed stating as follows t o render the exception applicable two things must be shown that the subcontractor had no control_over the payment of the wages and that the prime contractor had obviously the requirement was not met whatever measure of control the prime contractor might have had it was not exclusive but was shared with the subcontractor f 2d pincite see 212_f2d_488 5th cir see also 340_f2d_337 ct_cl since third party did not have sole control_over the payment of wages it was not code sec_3401 employer tam-147262-05 in 317_f2d_681 9th cir a subcontractor secured a bond from a surety guaranteeing the performance of a subcontract and the payment of all costs associated therewith the subcontractor opened a_trust account over which the surety had joint control the terms of the account required that an authorized representative of both the subcontractor and the surety sign all checks drawn against the account pursuant to the terms of the bond the subcontractor assigned all payments made by the prime contractor to the surety accordingly the prime contractor deposited all payments made under the subcontract into the account the subcontractor made weekly wage payments to each employee by means of individual checks drawn against the account in accordance with the terms of the account an authorized representative of both the subcontractor and the surety signed each check the government contended that the surety controlled the payment of the wages within the meaning of code sec_3401 the court disagreed stating as follows we agree with both parties and with the treasury regulations that when the statute speaks of control_over the payment of wages it means legal control further we hold that legal control means legal power to control the actual payment of the wages rather than merely what actually may have been practiced by voluntary forbearance of the person actually having such legal power joint control of a_trust account into which all contract payments are required to be deposited even from the inception of a contract job as in this case which still leaves the common_law employer in control of all the incidents of employment except the requirement of the concurrence of its bonding surety on checks for withdrawals from such account does not have the dual effect required by code sec_3401 of establishing that the contractor does not have control of the payment of the wages and that the surety whose concurrence is required does have such control of the payment of such wages here neither has sole control but neither is the subcontractor without any such control as stated in the simpson case both criteria must be met literally the exception of code sec_3401 does not cover such a situation if construction is called for then it must be in accordance with the legislative intent above indicated which calls for a narrow construction of the exception and a broad construction of the general terms covering the common_law employer's responsibilities f 2d pincite in matter of southwest restaurant systems inc v united_states 607_f2d_1237 9th cir two individuals owned four separately organized corporations a single bookkeeper handled the accounting bookkeeping and finances for the corporations tam-147262-05 the sales receipts of each corporation were deposited in a general expense bank account maintained by that corporation however the bookkeeper paid the wages of the employees of all four corporations from one payroll bank account maintained by southwest restaurant systems inc the debtor the bookkeeper funded the payroll account with checks drawn against the general expense accounts of each corporation the two individual owners and the bookkeeper each had independent signature_authority over all of the bank accounts the debtor subsequently filed for bankruptcy and the government contended that the debtor controlled the payment of the wages within the meaning of code sec_3401 the ninth circuit agreed citing century indemnity co for the proposition that in order to satisfy the exception under code sec_3401 for the supplanting of the common_law employer by the person ‘having control of the payment’ such person must have sole and legal control_over such payment of wages f 2d pincite0 notwithstanding the owners’ and the bookkeeper’s signature_authority over all of the bank accounts the ninth circuit concluded that there was no shared control the debtor alone controlled f 2d pincite see also 109_f3d_989 4th cir third party paying wages directly from his checking account was code sec_3401 employer 38_fedclaims_450 third party controlling the account from which wages were paid was code sec_3401 employer but see reliance insurance co v united_states ustc big_number aftr 2d d or third party funding the account from which wages were paid and countersigning checks required to be signed by the common_law employer was code sec_3401 employer in 419_us_43 a corporation filed a bankruptcy petition under chapter xi of the bankruptcy act former employees of the corporation filed proofs of claim with the bankruptcy court for unpaid wages earned prior to the filing of the petition four years after the arrangement failed and the bankruptcy court adjudicated the corporation a bankrupt the bankruptcy trustee paid the wage claims the supreme court readily acknowledged that the bankrupt corporation the common_law employer did not have control of the payment of the wages the withholding taxes are not taxes which became due and owing by the bankrupt as has been noted above the taxes did not become due and owing at all until the claims constituting wages were paid this took place after bankruptcy not before the situation thus differs from that where the bankrupt paid wages prior to bankruptcy but the taxes withheld were not remitted to the taxing entities by the time of the inception of the bankruptcy proceeding the latter would be taxes which became legally due and owing by the bankrupt u s pincite citations omitted nonetheless the supreme court determined that payments to the wage claimants for services performed by them for their former employer were wages as defined in code sec_3401 additionally the supreme court tam-147262-05 determined that either the bankruptcy_estate the trustee or the referee controlled the payment of the wages within the meaning of code sec_3401 the fact that in bankruptcy payment of wage claims is effected by one other than the bankrupt former employer does not defeat any withholding requirement although sec_3402 refers to the employer making payment of wages sec_3401 as also has been noted provides that if the person for whom the services were performed does not have control of the payment of the wages for such services the term employer then means the person having control of the payment of such wages this obviously was intended to place responsibility for withholding at the point of control u s pincite under the state code if an instrument is payable to two or more persons alternatively it is payable to any of them and may be negotiated discharged or enforced by any or all of them in possession of the instrument conversely if an instrument is payable to two or more persons not alternatively it is payable to all of them and may be negotiated discharged or enforced only by all of them see state code thus if an instrument is payable to x and y neither x nor y acting alone is the person to whom the instrument is payable neither person acting alone can be the holder of the instrument or the person entitled to enforce or negotiate the instrument because neither acting alone is the identified person stated in the instrument see state case law instrument made payable to two or more persons not alternatively is payable to all of them and may be negotiated discharged or enforced only by all of them analysis pursuant to code sec_3401 if the person for whom services are performed does not have legal control of the payment of the wages the term employer means the person having such control the primary approach of the income_tax_withholding provisions is to impose responsibility for withholding returning and paying employment_taxes on the common_law employer thus this exception to the general definition of the term employer is designed solely to meet special or unusual situations as explained by the court in century indemnity the legislative_history to code sec_3401 calls for a narrow construction of the exception and a broad construction of the general terms covering the common_law employer's responsibilities f 2d pincite in william simpson century indemnity and southwest restaurant the courts consistently emphasized two requirements for the application of code sec_3401 first the common_law employer must not have legal control of the payment of the wages and second a third party must have sole and legal control of the payment of the wages if the common_law employer has legal control of the payment- tam-147262-05 notwithstanding a third party’s joint control of the payment-the common_law employer rather than the third party is the employer for income_tax_withholding purposes however if the common_law employer does not have legal control of the payment of the wages code sec_3401 was intended to place responsibility for withholding at the point of control otte v united_states u s pincite additionally while legal control does not necessarily reside with the person closest in the chain of payment to the employee to constitute payment the wages must be credited to or set apart for the employee without any substantial limitation or restriction as to the time or manner of payment or condition upon which payment is to be made the agency administers the program in accordance with the act and is responsible for complying with the requirements of the act and for_the_use_of funds provided thereunder pursuant to the act the agency must issue child care certificates relating to day care aides directly to the parent while the act permits the use of single-party checks payable to the parent two-party checks are encouraged to ensure compliance with the act’s health and safety requirements in conformity with the act the agency issued child care certificates directly to the parent in the form of two-party checks payable jointly to the parent and the day care aide the agency mailed the two-party checks to the parent at the parent’s home address the issuance of two-party checks directly to the parent fully discharged the agency’s obligations to the parent and the day care aide a parent’s failure to pay the negotiated compensation to the day care aide was a legal matter between the parent and the day care aide under the state code an instrument made payable to two or more persons not alternatively eg a two-party check is payable to all of them and may be negotiated discharged or enforced only by all of them thus unless endorsed by the parent a two-party check was a restricted payment that constituted neither the actual nor the constructive receipt of wages by the day care aide similarly the payments were neither set apart for the day care aide without any substantial limitation or restriction nor within the day care aides’ own control and disposition the parent had a legal right to control disbursement of the proceeds of the check code sec_3401 does not apply if the common_law employer has legal control of the payment of the wages accordingly the state is not an employer pursuant to code sec_3401 when it makes payments jointly to a common_law employer and employee via a two-party check caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
